                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRETT LIEBERMAN, individually and
 on behalf of all others similarly situated,

                               Plaintiff,
        v.

 PORTAGE COUNTY, MIKE LUKAS, CORY
 NELSON, and DALE BOETTCHER,
                                                                          ORDER
                               Defendants,
                                                                       18-cv-450-jdp
        and

 WISCONSIN COUNTY               MUTUAL         INSURANCE
 CORPORATION,

                               Intervenor-Defendant.



       This is a proposed class action of inmates at Portage County Jail whose attorney phone

calls were recorded between 2012 and 2015. The court concluded that Lieberman satisfied

most of the requirements in Federal Rule of Civil Procedure 23 for class certification but stayed

a decision to allow Lieberman to submit evidence that class counsel have the necessary

experience and resources to litigate a class action. See Fed. R. Civ. P. 23(g)(1). The court has

reviewed the supplemental materials submitted by counsel, see Dkt. 78-1–78-3, and is

persuaded that they can adequately represent the class. The court will certify the class.

       Also before the court is Lieberman’s proposed class notice. Dkt. 78-4. The court has

reviewed the notice and concludes that it contains all the information required by Rule

23(c)(2)(B) (notice must inform the class members of the nature of the action; the class

definition; the class claims, issues or defenses; that a class member may enter an appearance
through an attorney should he or she desire; that the court will exclude any class member

requesting exclusion; the time and manner for requesting exclusion; and the binding effect of

a class judgment on class members). Defendants want the notice to require class members who

opt out to notify both class counsel and defendants, but defendants do not identify a precedent

for that request, which would place an unnecessary burden on class members. Once the time

for opting out has expired, class counsel will share all the opt-out notices with defendants.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Brett Lieberman’s motion for class certification, Dkt. 59, is GRANTED.

       2. The following class is certified: “All Portage County Jail detainees whose phone calls
          to attorneys were recorded from June 12, 2012, until the Jail’s distribution of the
          Inmate Orientation Booklet dated November 24, 2015.”

       3. Steve Alan Hart, Brian Eldridge, and John Shannon Marrese of the law firm Hart
          McLaughlin & Eldridge LLC are APPROVED as class counsel.

       4. Class counsel may have 30 days to identify, locate, and send notices to the class.
          The notice should give class members 45 days from the date of mailing to opt out
          of the class.

       Entered August 2, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
